Title: From George Washington to Anne-César, chevalier de La Luzerne, 4 January 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Phila. Jany 4th 1782
                  
                  Herewith I have the honor to send your Excelly a letter for the Chevr De la Meth, in which is another for the Mareschall Duke de Broglie.
                  In giving these testimonials, I have a two fold pleasure—doing justice to the merits of a gallant young Officer—and Complying with your Excellency’s wishes—to do which, at all times, will afford me the highest pleasure.  I have the honr to be Yr Excellys Most Obedt & Hble Ser.
                  
                     Go: Washington
                     
                  
               